Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-15, 18-21, drawn to a method for generating and evaluating candidate sequences of partitioning/chromatography steps to partition at least one biologically produced/pharmaceutical product from at least one impurity, wherein the data set comprising: first data indicative of a behavior of the at least one biologically produced/pharmaceutical product with respect to the at least one partitioning/chromatography step; and second data indicative of a behavior of the at least one impurity with respect to the at least one partitioning/chromatography step.
II. 	Claim 63, drawn to a method for generating and evaluating candidate sequences of chromatography steps to partition at least one pharmaceutical product from at least one process-related impurity and/or at least one product-related impurity, comprising accessing a data set comprising first data indicative of a behavior of the at least one process-related impurity with respect to the at least one chromatography step; accessing a data set comprising second data indicative of a behavior of the at least one product-related impurity with respect to the at least one chromatography step; assigning a combined score to each of the candidate sequences, wherein the combined score is a combination of a first score based on the at least one process-related impurity and a second score based on the at least one product-related impurity; and ranking the candidate sequences based on the combined scores.
In addition, Invention I further includes claims that are restrictable as follows:
	           IA. 	Claims 2-3, 7-9, 15, 18-19, drawn to the method, wherein evaluating the plurality of candidate sequences comprises: assigning a score to each of the candidate sequences; and ranking the candidate sequences based on the scores, wherein the at least one candidate sequence is scored based on a degree to which the plurality of partitioning steps, when performed in the specified order, complement each other in partitioning the at least one biologically produced product from the at least one impurity. 
           IB. 	Claims 5-6, drawn to the method, wherein the at least one candidate sequence comprises at least first and second partitioning steps, the first partitioning step comprising applying a first partitioning technique and the second partitioning step comprising applying a second partitioning technique; and the first and second partitioning techniques are different/same.
           IC. 	Claims 10-12, drawn to the method, wherein the at least one impurity results from one or more processes used to produce the at least one biologically produced product, wherein the at least one impurity comprises a variant or an aggregate of at least one biologically produced product, wherein the at least one biologically produced product comprises at least one protein product.
           ID. 	Claims 20-21, drawn to the method comprising using the first data indicative of the behavior of the at least one pharmaceutical product with respect to the at least one chromatography step to classify the at least one chromatography step as a bind-elute step, a flow-through step, or a weak partitioning step, wherein the at least one chromatography step comprises collecting a plurality of fractions, each fraction of the plurality of fractions corresponding to a respective time interval of a plurality of time intervals and an act of using the first data indicative of the behavior of the at least one pharmaceutical product with respect to the at least one chromatography step to identify at least one fraction of the plurality of fractions as an elution fraction for the at least one pharmaceutical product. 
The inventions are distinct, each from the other because of the following reasons:
Inventions I-II and IA-ID are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of Invention I is clearly not overlapped and variant to that of Invention II. Similary, the scope of each Invention of the Inventions IA-ID is clearly not overlapped and variant to that of each of the other Inventions IA-ID.
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because of different fields of search based on the variation of the subject matters of the inventions as discussed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853